Citation Nr: 0611657	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-33 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as due to Agent Orange exposure.  

2.  Entitlement to service connection for tinea pedis and 
seborrheic dermatitis.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to type II diabetes mellitus.  

4.  Entitlement to service connection for heart disease, 
claimed as secondary to type II diabetes mellitus.  

5.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to type II diabetes 
mellitus.  

6.  What evaluation is warranted from October 1, 2002, for 
psoriasis?  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A July 2003 rating decision denied service connection for 
post-traumatic stress disorder (PTSD), hearing loss, 
tinnitus, and lung disease.  He submitted a notice of 
disagreement in August 2003, and a statement of the case 
(SOC) was mailed to the veteran in November 2004.  The 
veteran, however, did not submit a substantive appeal.  
Therefore, these issues are not before the Board.  38 
U.S.C.A. § 7105 (West 2002).


The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal concerning the veteran's service-connected psoriasis 
was placed in an appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies to this appeal.  Hence, the Board 
has styled this rating question accordingly.

For the reason indicated below, the issues of entitlement to 
service connection for tinea pedis and seborrheic dermatitis, 
hypertension, heart disease, and erectile dysfunction, 
secondary to diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  There is competent evidence demonstrating that the 
veteran was exposed to Agent Orange while on active duty.

2.  Diabetes mellitus is related the veteran's military 
service.  

3.  Since October 1, 2002, the veteran's psoriasis has not 
affected more than 20 percent of the entire body or more than 
20 percent of the exposed areas, nor was systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus is presumed to have been 
incurred during military service.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Since October 1, 2002, the schedular criteria for the 
assignment of more than a 10 percent rating for psoriasis 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  


On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
and he was advised to submit all pertinent evidence in his 
possession.  See January 2003 VA correspondence and a 
September 2003 statement of the case.  While the appellant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the service connection claim, or the effective date for 
the increased rating claim, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, with respect to the question of entitlement to 
service connection for type II diabetes mellitus, the RO has 
yet to initially address what rating and effective date is 
warranted.  Hence, it is premature to determine whether VA's 
failure to provide full notice under 38 U.S.C.A. § 5103 was 
prejudicial.  With regard to the claim for an increased 
evaluation, because the preponderance of the evidence is 
against an increased evaluation for psoriasis, any question 
concerning what effective date is in order is moot.  Simply, 
put with respect to both claims, VA's failure to provide full 
notice under 38 U.S.C.A. § 5103 did not affect the essential 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  There is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.

VA General Counsel, in VAOPGCPREC 27-97 (July 23, 1997); 62 
Fed. Reg. 63604 (1997), opined that service on deep water 
naval vessels off shore of the Republic of Vietnam was not 
qualifying service.  The Board is obligated to follow this 
opinion.  38 U.S.C.A. § 7104.

A veteran who served in the Republic of Vietnam during the 
above referenced period, and who develops Type II diabetes 
mellitus, shall be service-connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.307.  See also 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's psoriasis is rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code (Code) 7816.  A 30 
percent evaluation is assignable for psoriasis of 20 percent 
to 40 percent of the entire body or 20 percent to 40 percent 
of the exposed areas affected, or when systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  In addition, 
psoriasis may be treated as disfigurement of the head, face, 
or neck or scars under the correspondent Code, depending on 
predominant disability under Code 7816.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A review of the service medical records reveals no findings 
pertaining to diabetes mellitus.  A service personnel record, 
dated in November 1965, shows that the veteran was entitled 
to hostile fire pay for the period of June to July 1967 while 
serving aboard the USS Black.  Another undated personnel 
record shows that the veteran served in a Vietnam combat zone 
in June 1964.  

Several VA medical records, pertaining to the instant claims, 
are on file.  An October 1998 primary care follow-up note, as 
well as an August 2001 note includes a diagnosis of diabetes 
mellitus.  Dermatology clinic notes show diagnoses of 
psoriasis in July 2002 and March 2003.  A July 2003 health 
summary note shows a diagnosis of type II non insulin-
dependent diabetes mellitus.  

Service connection was granted for psoriasis (formerly 
chapped hands) in February 2003.  A noncompensable rating was 
assigned, effective October 1, 2002.  The veteran perfected 
an appeal to this decision.

A June 2003 VA progress note includes a diagnosis of diabetes 
mellitus, with an elevated blood sugar level.  

The report of a June 2004 VA fee-basis dermatology 
examination shows that the veteran provided a history of 
suffering from psoriasis since 1962.  The symptoms affecting 
his face and hands were noted to include ulcer formation, 
itching, shedding, crusting and burning.  The veteran was 
noted to report using only topical medication for the past 
years.  Functional impairment was noted to be difficult when 
his hands slit opened and bleed.  The arm and elbow lesions 
were noted to cause problems for the veteran in using a 
keyboard and eating.  The disorder was noted not to cause any 
lost time from work.  

Examination revealed signs of skin disease located over the 
bilateral elbows, right knee, both palms, and over the 
knuckles.  Symptoms included ulceration, exfoliation, 
hyperpigmentation of less than six square inches and abnormal 
texture of less than six square inches.  There was no tissue 
loss, induration, inflexibility, hypopigmentation, or 
limitation of motion.  The skin lesion coverage of the 
exposed area was reported to be two percent, with the whole 
body coverage reported as five percent.  The skin lesions 
were not associated with systemic disease.  Psoriasis was 
diagnosed.  

The evidence also includes two July 2004 "buddy" statements 
from fellow shipmates of the USS Black, including on from a 
Chief Warrant Officer.  These documents indicate that the 
veteran served on board a ship off the coast of Vietnam, and 
that the ship from time to time would organize on-shore 
"beer parties" in various South Vietnamese harbors.   

A November 2004 rating decision increased the disability 
evaluation assigned to the psoriasis to 10 percent, effective 
from October 1, 2002.  The 10 percent rating has since 
remained in effect.  

At his January 2006 hearing before the undersigned, the 
veteran testified that he served on board a ship in 1964 off 
the shores of Vietnam, at which time he received combat pay.  
See page 3 of hearing transcript (transcript).  He added that 
he swam off the shores of Saigon.  Photographs were submitted 
showing the close proximity of his ship to the shore.  Most 
significantly, the veteran described how, at times, he and 
his shipmates would have a few beers on the beach after being 
taken over to a Vietnamese pier on the Captain's gig.  See 
page 8 of transcript.  He noted that the cost ($700) 
associated with obtaining records to substantiate his claim 
from the National Archives in College Park, Maryland 
prevented him from doing so.  See page 12 of transcript.  The 
veteran added that he was first diagnosed with diabetes 
mellitus in about 1984, and that none of his family members 
had ever had diabetes.  See page 5 of hearing transcript.  

Concerning his service-connected psoriasis, the veteran noted 
that he saw a doctor about every three months for his 
service-connected psoriasis, and that the last time he was 
seen the physician told him that the condition had not gotten 
worse.  See page 6 of hearing transcript.  He added that he 
was last examined in July 2004, and that the lesions had not 
increased in size since that time, but that the bleeding had 
increased.  See page 7 of hearing transcript.  


Service Connection

A review of the veteran's service personnel records shows 
that he served on the U.S.S. Black (DD-666), and that this 
ship was stationed in the waters off the Republic of Vietnam 
during the time the claimant served and during the Vietnam 
Era.  While service medical records do not show that the 
veteran was treated for diabetes mellitus during his military 
service, the post service record shows a diagnosis of Type II 
diabetes in 1998.  Accordingly, the only question remaining 
before presumptive service connection may be granted is 
whether the appellant actually stepped foot in Vietnam.  With 
respect to that question, the Board finds that after 
resolving reasonable doubt in the veteran's favor, that he 
did set foot in Vietnam.  As such, he is entitled to service 
connection for diabetes type II on a presumptive basis.

The Board finds the evidence in equipoise primarily because 
of the credible and consistent testimony presented to the 
undersigned under oath in January 2006.  That testimony is 
corroborated by two fellow shipmates.  The testimony and the 
lay witness histories are entirely consistent with the time, 
place and nature of the appellant's service during the 
Vietnam war.  While the best evidence would be service 
department prepared documents showing the exact date and 
place of his brief visits to Vietnamese piers, lay persons 
are competent to report where they served.  The undersigned 
finds credible the testimony that the veteran and his fellow 
shipmates were allowed to shuttle from the ship for brief 
periods of rest and relaxation, periods of which lasted only 
a hour or two, as circumstances and the needs of the Navy 
allowed.  In light of that finding, which is solely dependent 
on the facts of this case, the Board grants presumptive 
service connection for Type II diabetes mellitus. 

Increased Rating

From October 1, 2002, the evidence shows that the exposed 
area affected by the veteran's psoriasis totaled only two 
percent, and that the whole body area involved totaled five 
percent.  See June 2004 VA fee-basis examination report.  To 
warrant a 30 percent evaluation there must be involvement of 
at least 20 percent of the entire body area or of the exposed 
areas.  This clearly is not demonstrated.  In addition, the 
evidence does not show, and the veteran does not contend, 
that he required systemic therapy at any point for his 
psoriasis.  The medical record has consistently reported the 
usage by the veteran of topical medication, and on 2004 
examination the examining physician commented that the skin 
lesions were not associated with systemic disease, thus, 
suggesting that the need for systemic therapy was not 
present.

Absent clinical evidence of psoriatic involvement of at least 
20 percent of the entire body, or at least 20 percent of 
exposed areas, and absent evidence of systemic therapy there 
is no basis to warrant the assignment of a rating in excess 
of 10 percent for psoriasis.  The preponderance of the 
evidence is against the claim, and that a rating in excess of 
10 percent for psoriasis since October 1, 2002 is denied.


ORDER

Service connection for type II diabetes mellitus is granted.  

Entitlement to a rating greater than 10 percent for psoriasis 
from October 1, 2002, is denied.


REMAND

At his January 2006 hearing, the veteran testified that he 
had a heart disorder, hypertension, and erectile dysfunction 
due to diabetes mellitus.  He added that he was treated for 
these disorders at the VA Medical Center (VAMC) in Houston, 
Texas.  He also testified that he first noticed having tinea 
pedis about 10 years earlier, and that his claimed seborrheic 
dermatitis began while he was in the military.  Review of the 
claims file shows that the most recent treatment records from 
the VAMC are dated in April 2004, and that these records 
include diagnoses of tinea pedis and seborrheic dermatitis.  
Diagnoses of hypertension are also on file.  In light of the 
absence of records dating since April 20004, the Board will 
remand these claims to ensure that all pertinent and 
available VA medical records are obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran has not been afforded VA examinations to 
ascertain the etiology of his claimed tinea pedis and 
seborrheic dermatitis.  This should be accomplished.  A VA 
examination is also needed to conclusively establish the 
etiology of the veteran's hypertension, heart disease, and 
erectile dysfunction, including if these disorders were 
caused or are aggravated by type II diabetes mellitus.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and as these matters are being remanded, 
these issues are remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
how a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain from the VAMC in 
Houston, Texas complete records of the 
treatment afforded the veteran since 
April 2004.  Efforts to secure these 
records must continue until it is 
determined in writing that further 
efforts would be futile.  Ultimately, if 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, in 
compliance with the notification mandates 
set out in 38 C.F.R. § 3.159(e), that 
fact should be noted in the veteran's 
claims file, and the appellant and his 
representative so notified in writing.

3.  The veteran should be afforded 
appropriate VA dermatological, 
cardiovascular and urological 
examinations to determine the nature and 
etiology of any tinea pedis, seborrheic 
dermatitis, hypertension, heart disease, 
and erectile dysfunction.  Any indicated 
tests or studies should be conducted and 
all clinical findings reported in detail.  
The claims folder must be available to, 
and reviewed by, the examiners in 
conjunction with the examinations.

a.  Following the dermatology 
examination the examiner must render 
an opinion as to the nature and 
etiology of any diagnosed tinea 
pedis and/or seborrheic dermatitis, 
to include an opinion whether it is 
at least as likely as not that 
either disorder was incurred during 
active duty service.

b.  Following the cardiovascular 
examination the examiner must render 
an opinion as to the nature and 
etiology of any, hypertension and/or 
heart disease, to include an opinion 
whether it is at least as likely as 
not that these disorders were 
incurred during active duty service.  
The examiner must also opine whether 
it is at least as likely as not that 
hypertension and or heart disease 
are caused or aggravated by diabetes 
mellitus.

c.  Finally, following the 
urological examination the examiner 
must render an opinion as to the 
nature and etiology of any erectile 
dysfunction, and address whether it 
is at least as likely as not that 
any erectile dysfunction was 
incurred during active duty service, 
or is caused or aggravated by 
diabetes mellitus.  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

A rationale must be provided for all 
opinions expressed.  

After the development requested has been 
completed, the RO should review the 
examination reports to ensure complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (in accordance with 38 U.S.C.A. 
§ 7105 (West 2002)) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


